EXHIBIT 10.90

 

AMENDMENT

TO

DEFERRED COMPENSATION AGREEMENT FOR DIRECTOR’S FEES

 

This Amendment to Deferred Compensation Agreement for Director’s Fees (the
“Amendment”) is entered into as of the __th day of November, 2005 by and between
Franklin Resources, Inc., a Delaware corporation (the “Company”), located at One
Franklin Parkway, San Mateo, California 94403-1906, and the non-employee
director of the Company whose name is set forth on the signature page of this
Amendment (the “Participant”).

 

RECITALS

 

WHEREAS, the Company and the Participant previously entered into that certain
Deferred Compensation Agreement for Director’s Fees (the “Agreement”); and

 

WHEREAS, the Company and the Participant desire to amend the Agreement in order
to prevent the Participant from inadvertently violating the Sarbanes-Oxley Act
of 2002 (“SOX”) and Regulation BTR promulgated by the Securities and Exchange
Commission thereunder (“Regulation BTR”) by acquiring certain deferred
compensation amounts from the Company during a blackout period invoked in
accordance with the requirements of SOX and Regulation BTR;

 

NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants herein contained, the parties hereto agree as follows:

 

  1.1 During any “blackout period” (as defined in Regulation BTR) in connection
with the Franklin Templeton Profit Sharing 401(k) Plan, if the Participant
otherwise would receive such Participant’s directors fees, for services rendered
as a director during such blackout period (the “Payment Amount”), in
hypothetical shares of the Company’s common stock (“BEN Stock”) during such
blackout period, the Company shall not cause an investment by the Company of the
Payment Amount into such hypothetical shares of BEN Stock during such blackout
period, but, rather, shall take all steps necessary or appropriate to suspend
such investment during, and until then end of, such blackout period required by
Regulation BTR.

 

  1.2 Following the termination of the blackout period required by Regulation
BTR, the Company shall cause the Payment Amount to be invested in hypothetical
shares of BEN Stock as soon as practicable thereafter.

 

[Signature Page Follows]

 

IN WITNESS WHEREOF, the Company and the Participant have executed this Amendment
as of the date first set forth above.

 

FRANKLIN RESOURCES, INC., a Delaware corporation

By:

                                        
                                                     

Name:

                                        
                                                     

Title:

                                        
                                                     

                                                                               
                         

Non-employee Director